UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2381



JOHN M. DICKSON,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; UNITED STATES DE-
PARTMENT OF JUSTICE; EQUAL EMPLOYMENT OPPOR-
TUNITY COMMISSION; UNITED STATES POSTAL SER-
VICE; UNITED STATES DISTRICT COURT FOR EASTERN
DISTRICT OF VIRGINIA; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND; AMTRAK; JAMAICA WEST
INDIES; HELEN F. FAHEY, United States Attorney
for the Eastern District of Virginia; AMERICAN
INTERESTS OF THE AMERICAN DELEGATES TO
INTERPOL,

                                           Defendants - Appellees,

          and


HUDSON AND SHATZ MID-ATLANTIC PAINTING COM-
PANY; DISTRICT COUNCIL #51; VIRGINIA BEACH
SCHOOL DISTRICT; CACI, INCORPORATED; VELL
PAINTING,   INCORPORATED;  COLONIAL   CLASSIC
PAINTING,   INCORPORATED;  A-Z   CONTRACTING,
INCORPORATED; ROBIN A. RATTLEY, Attorney at
Law; BLOCK BUSTER ENTERTAINMENT GROUP; QUICK
SERVE, INCORPORATED; HAMPTON PUBLIC LIBRARY;
HANN & HANN, INCORPORATED; TODD BLOND; SOUTH-
POINT APARTMENTS; CLIFF SMALLS; AMERICAN
BROADCASTING COMPANY; NATIONAL BROADCASTING
COMPANY; CBS, INCORPORATED; PUBLIC BROADCAST-
ING SERVICE; WBLS INNER CITY BROADCASTING;
WJCD/105.3 FM; KLM AIRLINES; AIR JAMAICA;
HOLLAND NETHERLANDS, Permanent Mission of the
Kingdom of the Netherlands to United Nations;
THE DISTRICT OF COLUMBIA; FRED BREWINGTON;
RICHARD L. GUILFORD; JOHN DOES 1-7; HEARTBEAT
ALLEY; PHOENIX GROUP; PICASSOS; NORVA PAINT-
ING, INCORPORATED; CAREY'S PAINTING, INCORPO-
RATED; JERRY A. OLIVER, Police Chief; PAT G.
MINETTI, Police Chief; DENNIS MOOK, Police
Chief; CHARLES R. WALL, Police Chief; ATTORNEY
GENERAL OF NEW YORK; AMERICAN DRUG CENTER,
INCORPORATED, a/k/a Drug Emporium,

                                                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-99-210-A)


Submitted:   February 24, 2000            Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Appellant Pro Se. Leslie Bonner McClendon, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia; Randolph
Stuart Sergent, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland; Donna S. McCaffrey, WATT, TIEDER & HOFFAR,
McLean, Virginia; Michael Robert Ward, Phillip Morris, MORRIS &
MORRIS, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     John M. Dickson appeals the district court’s order dismissing

his complaint against the Commonwealth of Virginia, the Maryland

Attorney General, Jamaica West Indies, Amtrak, the United States

Department of Justice, the Attorney General of the Eastern District

of Virginia, the Equal Employment Opportunity Commission, the

United States Postal Service, the United States District Court for

the Eastern District of Virginia, and the American Interests of the

American Delegates to Interpol.       We have reviewed the record and

the district court’s order and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court, which

noted that many of the Defendants were entitled to immunity and

that Dickson’s claims were fivolous.        See Dickson v. Hudson &

Shatz, No. CA-99-210-A (E.D. Va. Aug. 30, 1999).*    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                             AFFIRMED




     *
       Although the district court order is marked as “filed” on
August 27, 1999, the district court record’s show that it was
entered on the docket sheet on August 30, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  3